Exhibit 10.4

SECOND AMENDMENT TO THE

GLOBAL PAYMENTS INC.

THIRD AMENDED AND RESTATED

2000 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

This Second Amendment to the Global Payments Inc. Third Amended and Restated
2000 Non-Employee Director Stock Option Plan (the “Director Plan”), is hereby
adopted this 24th day of July, 2007, by the Board of Directors of Global
Payments Inc. (the “Company”).

WHEREAS, the Company adopted the Director Plan for the purposes set forth
therein; and

WHEREAS, pursuant to Section 9 of the Director Plan, the Board of Directors of
the Company has the right to amend the Director Plan with respect to certain
matters; and

WHEREAS, the Board of Directors has approved and authorized this Amendment to
the Director Plan;

NOW, THEREFORE, the Director Plan is hereby amended, effective as of the date
hereof, in the following particulars:

By deleting the first paragraph of Section 5(a) in its entirety and replacing it
with the following:

“(a) Grant. Each person who becomes a Non-Employee Director shall be granted on
the date that he or she first becomes a Non-Employee Director an option to
purchase that number of shares of the Company’s Common Stock having a value of
$80,000 pursuant to the Black-Scholes option pricing model on the date of the
grant (utilizing the same assumptions as the Company utilizes for its proxy
disclosure), multiplied by a fraction, the numerator or which is the number of
full months before the next regularly scheduled annual shareholders meeting of
the Company, and the denominator of which is 12. In addition, as of the day
following each annual meeting of the Company’s public shareholders, each
Non-Employee Director serving as such on that date shall be granted an option to
purchase that number of shares of the Company’s Common Stock having a value of
$80,000 pursuant to the Black-Scholes option pricing model on the date of the
grant (utilizing the same assumptions as the Company utilizes for its proxy
disclosure). Each such day that options are to be granted under the Plan is
referred to hereinafter as a “Grant Date.” ”

All other provisions of the Director Plan shall remain the same.

IN WITNESS WHEREOF, Global Payments Inc., by a duly authorized officer, has
executed this Amendment to the Director Plan, as of the 24th day of July, 2007.

 

GLOBAL PAYMENTS INC. By:  

/s/ Suellyn P. Tornay